OPINION by
Mr. Justice McIver,
*623This was an action to foreclose a mortgage on a steam engine. The defence was, breach of warranty and offer to rescind. Under issues submitted to the jury, they found that plaintiffs had not complied with their agreement, and that defendant’s damages by reason thereof were $100. The Circuit Judge (Witherspoon) declined to rescind, but ordered a credit of $100 to be entered on *624plaintiffs’ note, and a foreclosure for the balance. Defendant appealed upon the single ground that he should have been allowed to enter up judgment on the verdict. Held, that the Circuit Judge was not bound by the verdict, but had the right and it was his duty, to render his own decision.